PER CURIAM.
Appellants, defendants in the trial court, have instituted these appeals, seeking review of various orders entered by the trial judge, including adverse summary judgments for arrearages in installment payments under a conditional sales contract and for repossession of the equipment sold by the plaintiff to defendants. The appeals have been consolidated.
We have considered the record, the points raised in all of the briefs, and arguments of counsel in the light of the controlling principles of law, and have concluded that reversible error has been shown only with respect to the trial court’s order finding defendant, Melvin Factor, in contempt and ordering his arrest.
The record reveals that this order was entered on September 28, 1972 at a time when the proceedings were automatically stayed by virtue of appellants’ petition for a writ of certiorari in the Florida Supreme Court. See F.A.R. 4.5(c)(6), 32 F.S.A. Therefore, we do not think a contempt order based upon the defendant’s failure to comply with the court’s order of September 12, 1972, as amended September 22, 1972, was proper.
In all other respects, the judgments and orders appealed are affirmed.
Affirmed in part, reversed in part.